Case: 1:21-cv-00872-JG Doc #: 16 Filed: 08/17/21 1 of 6. PageID #: 134



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                           :
JUUL LABS, INC.,                           :           CASE NO. 1:21-cv-00872
                                           :
               Plaintiff,                  :           ORDER
                                           :           [Resolving Doc. 14]
vs.                                        :
                                           :
FLI HIGH, LLC,                             :
                                           :
               Defendant.                  :
                                           :
                                           :


JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           Plaintiff JUUL Labs moves for entry of default judgment and a permanent injunction

against Defendant Fli Hi, LLC. 1

           For the following reasons, the Court GRANTS Plaintiff’s motion for default judgment,

fees, costs, and a permanent injunction.

      I.         Background
           Plaintiff is the “designer, manufacturer, and distributor of JUUL-branded electronic

nicotine delivery systems.” 2 Plaintiff owns certain “federally-registered, registration-pending,

and common law trademarks” related to the JUUL name. 3 Defendant is a limited liability

company that owns and operates Fli High Smoke Shop in Cleveland, Ohio. 4

           Plaintiff sued Defendant, alleging that Defendant infringed on Plaintiff’s trademarks

by selling counterfeit JUUL products.           Specifically, JUUL representatives purchased



           1
             Doc. 14.
           2
             Id. at 5.
           3
             Id. at 5–6.
           4
             Doc. 1 at 2.
Case: 1:21-cv-00872-JG Doc #: 16 Filed: 08/17/21 2 of 6. PageID #: 135

Case No. 1:21-cv-00872
Gwin, J.

counterfeit products from Defendant twice—once before and once after Plaintiff sent

Defendant a cease-and-desist letter. 5       The counterfeit products “bear counterfeit and

confusingly similar imitations of the JUUL Marks” such that, Plaintiff says, they are “likely

to be confused with genuine JUUL Products.” 6

         Plaintiff’s complaint included six claims against Defendant: (1) trademark

infringement (15 U.S.C § 1114); (2) false designation of origin (15 U.S.C. § 1125(a)); (3)

unfair competition (15 U.S.C. § 1125(a)); (4) trademark infringement under common law; (5)

common law unfair competition; and (6) deceptive acts and trade practices (Ohio Rev. Code

§ 4165.02). 7

         Defendant has not responded to Plaintiff’s complaint. On June 9, 2021, the Clerk

entered default against Defendant. 8

         Plaintiff now asks the Court to enter default judgment and issue a permanent

injunction against Defendant.

   II.       Discussion
             a. Default Judgment
         Federal Rule of Civil Procedure 55 governs default and default judgment. Once the

Clerk enters default, the Court may enter default judgment without a hearing. 9 The Court

accepts Plaintiff’s well-pleaded factual allegations as true for determining liability. Still, the

Court must “determine whether those facts are sufficient to state a claim for relief.” 10


         5
           Doc. 1 at 4–5; Doc. 1-2; Doc. 1-3; Doc. 1-4.
         6
           Doc. 14 at 7.
         7
           Id. at 8; Doc. 1 at 6–13.
         8
           Doc. 13.
         9
           Fed. R. Civ. Pro. 55(b).
         10
            Summit Tool Co. v. Xinkong USA, Inc., No. 5:20-cv-1182, 2021 WL 3190780, at *3 (N.D. Ohio
July 28, 2021) (citing Zinganything, LLC v. Imp. Store, 158 F. Supp. 3d 668, 672 (N.D. Ohio 2016)).
                                                 -2-
Case: 1:21-cv-00872-JG Doc #: 16 Filed: 08/17/21 3 of 6. PageID #: 136

Case No. 1:21-cv-00872
Gwin, J.

        Here, the undisputed factual allegations establish Plaintiff’s trademark and unfair

competition claims. 11

             b. Statutory Damages
        Plaintiff seeks statutory damages totaling $150,000, or $50,000 for each JUUL mark

identified in Plaintiff’s complaint. 12

        The Lanham Act provides for awards “not less than $1,000 or more than $200,000

per counterfeit mark per type of goods or services sold, offered for sale, or distributed, as the

court considers just.” 13 Courts can award up to $2,000,000 per counterfeit mark if they find

that the defendant willfully used the counterfeit marks. 14 Within these limits, the Court has


        11
             To establish their 15 U.S.C. § 1114 trademark infringement claim, Plaintiff must show: “(1) it owns
a valid trademark; (2) Defendants used the trademark ‘in commerce’ and without Plaintiff’s authorization; (3)
Defendants used the trademark (or an imitation of it) ‘in connection with the sale, offering for sale, distribution,
or advertising’ of goods or services; and (4) Defendants’ use of the trademark is likely to confuse consumers.”
Ohio State Univ. v. Skreened Ltd., 16 F. Supp. 3d 905, 910 (6th Cir. 2014).
          Further, “[t]o recover on a federal trademark counterfeiting claim, a plaintiff must show that: (1) the
defendant infringed a registered trademark in violation of 15 U.S.C. § 1114; and (2) the defendant intentionally
used the mark knowing it was a counterfeit.” Skreened Ltd., 16 F. Supp. 3d at 911 (citations omitted).
Counterfeit means “a mark that is registered on the principal register in the United States Patent and Trademark
Office for such goods or services sold, offered for sale, or distributed and that is in use, whether or not the
person against whom relief is sought know such mark was so registered.” 15 U.S.C. § 1116(d)(1)(B)(i). In other
words, a counterfeit mark is “a spurious mark which is identical with, or substantially indistinguishable from, a
registered mark.” Skreened Ltd., 16 F. Supp. 3d at 911 (citing 15 U.S.C. § 1127 and Laukus v. Rio Brands, Inc.,
391 Fed. Appx. 416, 425 (6th Cir. 2010)).
          Both Plaintiff’s 15 U.S.C. § 1114 and 15 U.S.C. § 1125(a) false designation of origin and unfair
competition complaints share a key test. Plaintiff must show that Defendant’s actions are likely to cause
confusion. Chanel, Inc. v. Wrice, No. 5:13–cv–891, 2015 WL 521144, at *5 (N.D. Ohio Feb. 9, 2015) (citing
Audi AG v. D'Amato, 469 F.3d 534, 542 (6th Cir.2006)).
          “The analysis of unfair competition claims under Ohio Rev. Code § 4165.02 and Ohio common law
is the same as that for an unfair competition claim under the Lanham Act.” Summit Tool Co., 2021 WL
3190780, at *5 (citing Microsoft Corp. v. McGee, 490 F. Supp. 2d 874, 880–81 (S.D. Ohio 2007) and ETW
Corp. v. Jireh Publ'g, Inc., 332 F.3d 915, 920 (6th Cir. 2003)).
          Plaintiff has provided sufficient factual evidence to meet these standards. See Doc. 14 at 10–17.
Plaintiff has demonstrated that it owns the JUUL marks, that Defendant sold devices that bore nearly identical
marks, and that the counterfeit items are likely to confuse consumers. By defaulting, Defendant admitted that
the counterfeit JUUL products are “likely to cause confusion among consumers regarding the origin and quality
of the goods [Defendant] offered.” Chanel, Inc., 2015 WL 521144, at *4.
          12
             Doc. 14 at 20.
          13
             15 U.S.C. § 1117(c)(1).
          14
             15 U.S.C. § 1117(c)(2).
                                                        -3-
Case: 1:21-cv-00872-JG Doc #: 16 Filed: 08/17/21 4 of 6. PageID #: 137

Case No. 1:21-cv-00872
Gwin, J.

broad discretion in awarding damages. 15

        Plaintiff’s statutory damages request falls within the statutory parameters and is in line

with the awards other courts granted in similar situations. 16 Plaintiff is unable to calculate

damages based on Defendant’s profit or other business data because Defendant has not

responded to Plaintiff’s complaint in any way. 17               Plaintiff’s requested judgment will

compensate Plaintiff and discourage further counterfeit sales.

              c. Fees, Interest, and Costs
         The Lanham Act provides that “[t]he court in exceptional cases may award reasonable

attorney fees to the prevailing party.” 18 But, an “‘exceptional’ case is simply one that stands

out from others with respect to the substantive strength of a party’s litigating position

(considering both the governing law and the facts of the case) or the unreasonable manner

in which the case was litigated.” 19 The Sixth Circuit has found that cases can be exceptional

for awarding fees in Lanham Act purposes when the infringing acts are “malicious,

fraudulent, willful, or deliberate.” 20 Here, where Defendant has failed to litigate or defend

itself, the Court finds that this case is exceptional. 21 Plaintiff’s requested $7,417.50 in fees is

reasonable. 22 The Court grants Plaintiff’s requested fees, post-judgment interest as allowed


        15
           Ford Motor Co. v. Cross, 441 F. Supp. 2d 837, 852 (E.D. Mich. 2006).
        16
           See JUUL Labs, Inc. v. HMN Inc., No. 2:20-cv-6570 (S.D. Ohio May 4, 2021); Luxottica Grp., S.p.A.
v. 111 Pit Stop, Inc., No. 2:19-cv-00015, 2020 WL 4287198, at *8 (M.D. Tenn. July 27, 2020); Chanel, Inc.,
2015 WL 521144, at *7-8; Microsoft Corp., 490 F. Supp. 2d at 882; Ford Motor Co., 441 F. Supp. 2d at 853.
        17
             Doc. 14 at 20.
        18
             15 U.S.C. § 1117(a).
        19
          Evoqua Water Techs., LLC v. M.W. Watermark, LLC, 940 F.3d 222, 235 (6th Cir. 2019) (citing
Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014)).
       20
          Eagles, Ltd. v. Am. Eagle Found., 356 F.3d 724, 728 (6th Cir. 2004) (citation omitted).
       21
           CARSTAR Franchisor SPV LLC v. Collision Express of Ohio Inc., No. 2:19-cv-3282, 2020 WL
1956988, at *1 (S.D. Ohio Apr. 22, 2020) (finding trademark infringement case exceptional after granting
default judgment where defendants were on notice of but failed to stop infringing activity).
         22
            Doc. 14 at 21.
                                                    -4-
Case: 1:21-cv-00872-JG Doc #: 16 Filed: 08/17/21 5 of 6. PageID #: 138

Case No. 1:21-cv-00872
Gwin, J.

by law, 23 and costs ($402.00). 24

             d. Permanent Injunction
        Finally, Plaintiff seeks injunctive relief “enjoining Defendant’s future acts of trademark

infringement.” 25 A court may grant a default plaintiff injunctive relieve if the plaintiff shows

they: (1) have suffered an irreparable injury; (2) there is no adequate remedy at law; (3) the

“balance of hardships” favors injunctive relief; and (4) a permanent injunction serves the

public interest. 26

        Here, Plaintiff faces irreparable injury from the loss of sales and confusion between

Defendant’s counterfeit product and Plaintiff’s genuine product. Statutory damages will not

adequately remedy Plaintiff’s harm; Defendant must stop selling counterfeit goods. There is

no evidence that Defendant will suffer from an injunction prohibiting them from selling

counterfeit goods. The Court finds that the balance of hardships and the public interest favors

granting injunctive relief. Considering the elements described above, the Court orders

                Defendant, and its respective agents, servants, employees, and
                representatives and all persons in active concert and
                participation with them, to be permanently restrained and
                enjoined from:
                   (i) engaging or continuing to engage in infringing, unlawful,
                   unfair, or fraudulent business acts or practices relating to
                   [JUUL Labs, Inc.] trademarks. . . ., including the marketing,
                   sale, distribution, and/or other dealing in any non-genuine
                   JUUL products, including fake counterfeit products or
                   unauthorized grey-market products;
                   (ii) using without permission any [JUUL Labs, Inc.] mark or
                   other intellectual property right . . .;
                   (iii) acting to infringe [JUUL Labs, Inc.] trademarks . . .;
                   (iv) falsely designating the origin of any product to be from

        23
           28 U.S.C. § 1961(a).
        24
           Doc. 14 at 20–21.
        25
           Id. at 5.
        26
           Audi AG, 469 F.3d at 550.
                                               -5-
Case: 1:21-cv-00872-JG Doc #: 16 Filed: 08/17/21 6 of 6. PageID #: 139

Case No. 1:21-cv-00872
Gwin, J.

                         JUUL Labs, Inc.;
                         (v) engaging in unfair competition with JUUL Labs, Inc.; or
                         (vi) acting in any other manner to derogate JUUL Labs, Inc.’s
                         intellectual property rights. 27

   III.          Conclusion
          For the foregoing reasons, the Court GRANTS Plaintiff’s motion for default judgment,

fees, costs, and a permanent injunction.

          IT IS SO ORDERED.


Dated: August 17, 2021                                         s/     James S. Gwin
                                                               JAMES S. GWIN
                                                               UNITED STATES DISTRICT JUDGE




          27
               Doc. 14 at 24 (citing Doc. 1 at 13–14).
                                                         -6-
